Citation Nr: 0211199	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  93-06 517	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to September 18, 
1988, for service connection for the residuals of a shell 
fragment wound of the thoracolumbar spine.

2.  Entitlement to an effective date prior to September 18, 
1988, for service connection for post-traumatic stress 
disorder (PTSD).

(The following issues will be the subject of a later 
decision:  1) Entitlement to service connection for left knee 
disability; 2) entitlement to service connection for right 
knee disability; 3) entitlement to service connection for 
atrophy of the right lower extremity, claimed as secondary to 
the service-connected residuals of a shell fragment wound of 
the thoracolumbar spine; 4) entitlement to service connection 
for the residuals of a head injury; 5) entitlement to a total 
rating due to unemployability caused by service-connected 
disabilities will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had active 
honorable service from August 30, 1963, to June 26, 1969.  He 
had service in the Republic of Vietnam from July 1966 to May 
1967, where his awards and decorations included the Combat 
Infantryman Badge and Purple Heart Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1995, August 1997, and February 
1999.  Each time, all or part of the issues on appeal were 
remanded for further development of the record.  

Prior to its February 1999 remand, the issues before the 
Board included the following:  Entitlement to service 
connection for a bilateral knee disorder; entitlement to 
service connection for the residuals of a head and neck 
injury; entitlement to a rating in excess of 10 percent for 
the service-connected residuals of a shell fragment wound of 
the back; entitlement to a rating in excess of 10 percent for 
PTSD; and entitlement to a permanent and total disability 
rating for pension purposes.

In February 1999, the Board revised the veteran's rating for 
the residuals of a shell fragment wound of the thoracolumbar 
spine from 10 percent to 40 percent.  The Board also revised 
his rating for PTSD from 10 to 30 percent.  Finally, the 
Board granted entitlement to service connection for the 
residuals of a cervical spine injury.  Accordingly, the Board 
no longer has jurisdiction over them in the current appeal.  
38 U.S.C.A. § 7104 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 20.1100, 20.1103 (2001).  As such, they will not be 
considered below. 

Later in February 1999, the RO assigned an effective date of 
September 18, 1988, for the veteran's 40 percent rating for 
his residuals of a shell fragment wound of the thoracolumbar 
spine and for his 30 percent rating for PTSD.  The RO also 
assigned a 20 percent rating for the residuals of the 
veteran's cervical spine injury, effective January 15, 1991.

In its February 1999 remand, the Board noted during the 
course of the appeal, the RO had rendered a number of 
decisions with which the veteran had disagreed.  
Specifically, the Board noted that in June 1991, the RO had 
denied the veteran's claim of entitlement to an effective 
date prior to September 18, 1988, for service connection for 
the residuals of a cervical spine injury and for PTSD; that 
in November 1996, the RO had denied his claim of entitlement 
to service connection atrophy of the right lower extremity, 
claimed as a residual of his the residuals of a shell 
fragment wound of the thoracolumbar spine; and that in May 
1998, the RO had denied entitlement to a total rating due to 
unemployability caused by service-connected disabilities.  
The Board further noted that although the veteran had 
submitted timely Notices of Disagreement (NOD) with each of 
those decisions, he had not been issued a Statement of the 
Case (SOC) with respect to any of those issues.  

In its February 1999 remand, the Board noted radiographic 
evidence of metallic foreign bodies in the veteran's left 
thigh, and stated that such a finding could not be 
dissociated from the veteran's other residuals of shell 
fragment wounds of common origin.  The Board also noted 
electrodiagnostic evidence of radiculopathy in the veteran's 
left lower extremity, as well as the veteran's report that 
his left knee gave way.  Accordingly, the Board mandated that 
the RO develop the issue and make a determination as to 
whether service connection was warranted for the retained 
foreign bodies in the left thigh.  If service connection was 
warranted, the RO was to then adjudicate whether the left 
lower extremity radiculopathy was secondary to such foreign 
bodies.  

Finally, in its February 1999 remand, the Board requested 
further development with respect to the following issues:  
Entitlement to service connection for the residuals of a left 
knee injury; for the residuals of a right knee injury; and 
for the residuals of a head injury, including headaches.  
Specifically, the Board requested that the RO obtain opinions 
as to whether it was at least as likely as not that the 
veteran's degenerative joint disease; knee instability; X-ray 
evidence of joint space narrowing at the tibiofemoral and 
patellofemoral joints, bilaterally, diagnosed as degenerative 
changes; and tension cephalgia were cause or worsened by the 
veteran's inservice injuries to his head and knees, 
bilaterally.  The RO was to also obtain an opinion as to 
whether it was at least as likely as not that the veteran's 
headaches were caused or chronically worsened by his service-
connected residuals of a cervical spine injury.  

Later in February 1999, pursuant to the Board's remand, the 
RO issued the veteran an SOC with respect to his claims for 
an earlier effective date for service connection for the 
residuals of a shell fragment wound of the back; for an 
earlier effective date for service connection for PTSD; and 
for service connection for atrophy of the right lower 
extremity, claimed as a residual of his the residuals of a 
shell fragment wound of the thoracolumbar spine.  The 
following month, the veteran submitted his Substantive Appeal 
(VA Form 9) with respect to those issues.  

In May 2002, the RO granted entitlement to service connection 
for small metallic foreign bodies at the posterior lateral 
aspect of the veteran's distal left thigh (Muscle Group XIII) 
and assigned a noncompensable evaluation, effective 
October 9, 1997.  The RO also granted entitlement to a 
permanent and total rating for pension purposes.  The RO 
denied entitlement to service connection for the following 
disabilities;  radiculopathy of the left lower extremity 
secondary to the service-connected small metallic foreign 
bodies at the posterior lateral aspect of the veteran's 
distal left thigh (Muscle Group XIII) or to the service-
connected residuals of a shell fragment wound of the 
thoracolumbar spine (Muscle Group XX); the residuals of a 
head injury, including headaches; and arthritis of the back.  

In June 2002, the RO issued the veteran a Supplemental 
Statement of the Case (SSOC) explaining its decision.  In the 
SSOC, the RO also confirmed and continued the denial of 
entitlement to service connection for left knee disability 
and right knee disability; the denial of entitlement to an 
effective date earlier than September 18, 1988, for 
entitlement to service connection for the residuals of a 
shell fragment wound of the thoracolumbar spine (Muscle Group 
XX) and for PTSD; and for the denial of entitlement to 
service connection for atrophy of the right lower extremity, 
secondary to the residuals of a shell fragment wound of the 
thoracolumbar spine (Muscle Group XX).  

The veteran was informed in June 2002 that he had one year 
from the date of the June 2002 notice to appeal the decision, 
and a VA Form 4107 was enclosed, explaining his appellate 
rights.  To date, the VA has not received a substantive 
appeal with respect to the issues of entitlement to service 
connection for radiculopathy of the left lower extremity, 
claimed as secondary to the service-connected small metallic 
foreign bodies at the posterior lateral aspect of the 
veteran's distal left thigh (Muscle Group XIII) or to the 
service-connected residuals of a shell fragment wound of the 
thoracolumbar spine (Muscle Group XX) or for the claim of 
entitlement to service connection for arthritis of the back.  
Accordingly, the Board has no jurisdiction over those issues; 
and they will not be discussed below.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the 
following issues:  1) Entitlement to service connection for 
left knee disability; 2) entitlement to service connection 
for right knee disability; 3) entitlement to service 
connection for atrophy of the right lower extremity, claimed 
as secondary to the service-connected residuals of a shell 
fragment wound of the thoracolumbar spine; 4) entitlement to 
service connection for the residuals of a head injury; 5) 
entitlement to a total rating due to unemployability caused 
by service-connected disabilities.  When such development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving such notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing those issues.  


FINDINGS OF FACT

1.  On November 10, 1986 the veteran applied for service 
connection for PTSD and for shell fragment wounds of the left 
flank and back.  Also on DD Form 293, dated November 10, 
1986, the veteran applied to the service department for 
correction of his military records. 

2.  In an unappealed determination, dated in May 1987, the RO 
denied entitlement to service connection for the residuals of 
a shell fragment wound of the low back and for PTSD, because 
the veteran's discharge from the military service had been 
issued under conditions which were a bar to the payment of VA 
benefits.  

3.  Pursuant to a June 1989 recommendation from the service 
department board for the correction of military records, the 
veteran's service records were corrected to show that he had 
had active honorable service from August 30, 1963, through 
June 26, 1969.  

4.  On September 18, 1989, the RO received confirmation that 
the veteran's discharge had been upgraded to honorable for 
his service through June 26, 1969.  The RO considered this to 
be a request by the veteran to reopen his claims of 
entitlement to service connection for residuals of a shell 
fragment wound of the lumbar spine and for PTSD. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to September 18, 1988, for service connection for the 
residuals of a shell fragment wound of the thoracolumbar 
spine have not been met.  38 U.S.C.A. §§ 5110(i), 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.400(g) (2001).  

2.  The criteria for entitlement to an effective date prior 
to September 18, 1988, for service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110(i) 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. § 3.400(g) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Facts

The veteran served on active duty from August 30, 1963, to 
January 18, 1972, at which time he was discharged under other 
than honorable conditions.

In an administrative decision rendered in March 1973, the RO 
concluded that the veteran's entire period of service from 
August 1963 to January 1972 had been dishonorable and that he 
was not entitled to any benefits under the law administered 
by the VA based upon such service.

On DD Form 293, dated November 10, 1986, the veteran applied 
to the service department for a change in the character of 
his discharge.  There is a time/date stamp on the copy of 
that application which shows that it was received in July.  
The identification of the receiving party and the year of 
receipt is illegible.

On November 10, 1986, the RO received the veteran's original 
claim for VA compensation benefits due to the residuals of 
shell fragment wounds of the back and left flank and for 
PTSD.  

In April 1987, the RO rendered an administrative decision in 
which it concluded that the veteran had had honorable service 
from August 30, 1963, to June 26, 1966, and that he was 
eligible for VA benefits for that period of service.  The RO 
confirmed and continued its decision that the veteran had 
been discharged under dishonorable conditions from his period 
of service from June 27, 1966, to January 18, 1972, and that 
he was not eligible for VA benefits for service during that 
period.  

In a May 1987 letter, the RO informed the veteran that it 
could not grant his claim for disability benefits, because it 
had determined that his discharge from the military service 
had been issued under conditions which were a bar to the 
payment of VA benefits.  He was further informed of his of 
appellate rights; however, a Notice of Disagreement was not 
received with which to initiate the appellate process.  

In a letter from the U.S. Army Reserve Personnel Center, 
dated March 22, 1988, the veteran was informed that his 
application and his military records had been sent to the 
Army Board of the Correction of Military Records for 
consideration.

In October 1988, the service department requested that the RO 
furnish it with the veteran's service medical records, VA 
medical/clinical records; and VA rating decisions.

In August 1989, the service department informed the veteran 
that his military records had been corrected to show that he 
was eligible for a complete and unconditional separation from 
service at the time of his discharge on June 26, 1969.  

On September 18, 1989, the RO received the service department 
information that the veteran's discharge had been upgraded.  
As a result of that action, the RO amended its April 1987 
decision to reflect the fact that he had had honorable 
service from August 30, 1963, to June 26, 1969, and that he 
was eligible for VA benefits for that period of service.  The 
period from June 27, 1969, to January 18, 1972, remained 
dishonorable.

On November 21, 1989, the RO received a statement (VA Form 
21-4138) from the veteran that his discharge had been 
upgraded and that he should be granted service connection for 
a shell fragment wound of the back and left flank.

By a rating action in October 1990, the RO denied entitlement 
to service connection for PTSD.  It did, however, grant 
entitlement to service connection for the residuals of the 
residuals of a shell fragment wound of the lumbar back and 
assigned a 10 percent rating effective November 21, 1989.  
The RO noted that pending further development, an earlier 
effective date was possible.

By rating action, dated in June 1991, the RO granted the 
veteran an effective date of September 18, 1988, for the 
veteran's 10 percent rating for his service-connected 
residuals of a shell fragment wound of the lumbar spine.

By rating action, dated in March 1992, the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent rating, effective September 18, 1988.

By rating action, dated in February 1999, the RO increased 
the veteran's rating to 30 percent for PTSD, effective from 
September 18, 1988.


Analysis

The veteran seeks an effective date prior to September 18, 
1988, for service connection for the residuals of a shell 
fragment wound of the thoracolumbar spine and for service 
connection for PTSD.  He contends that since his shell 
fragment wound and the events which led to his PTSD occurred 
in service, the effective date of service connection for 
those disorders should revert to the day after his discharge 
from the service.  In the alternative, he contends that the 
effective date should revert to November 10, 1986, the date 
his original application for service connection for those 
disorders was received by the RO and the date he applied to 
the service department to have the character of his discharge 
corrected.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).  There is an exception in that the effective 
date of an award of disability compensation to a veteran may 
be the day following the date of the veteran's discharge or 
release from service, provided that the application therefor 
is received within one year from such date of discharge or 
release (emphasis added).  38 U.S.C.A. § 5110(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (2001).  Separation from 
the service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(b)(2)(i).  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a Board established under 
10 U.S.C. 1552 or 1553, or because of other corrective action 
by competent military naval, or air authority, the award will 
be effective from the latest of these dates (emphasis added): 

(1)  The date the application for change, 
correction, or modification was filed 
with the service department, in either an 
original or a disallowed claim; 

(2)  The date of the receipt of the claim 
if the claim was disallowed; or 

(3)  One year prior to the date of the 
reopening of the disallowed claim. 

38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(g).  

A review of the evidence discloses that on November 10, 1986, 
the RO received the veteran's original claim for VA 
compensation benefits for the residuals of a shell fragment 
wound of the back and for PTSD.  Such date, however, was many 
years after his separation from the service; and, therefore, 
the effective date of service connection for the residuals of 
a shell fragment wound of the back and for PTSD could not 
revert to the day after his discharge from service.  

At the time of his application for service connection in 
November 1986, the veteran's discharge for his entire period 
of active service was considered dishonorable.  In April 
1987, the RO found that the period from August 1963 to August 
1966 had been honorable but that the remainder of his service 
had been dishonorable.  The RO informed the veteran in May 
1987, that it could not grant his claim for disability 
benefits, because it had determined that his discharge from 
the military service had been issued under conditions which 
were a bar to the payment of VA benefits.  The veteran did 
not appeal that decision; and, therefore, it became final 
under the law and regulations then in effect.  

The date of application for a change, and the dated of the 
receipt of the claim are both in November 1986.  The veteran 
did not seek to reopen his claim of service connection for 
the residuals of a shell fragment wound of the back or for 
PTSD until September 18, 1989.  At that time, the RO received 
confirmation that his discharge had been upgraded to 
honorable for his service through June 26, 1969.  The RO 
considered such notification to be a request to reopen his 
claims for service connection.  Thus the latest of the above 
noted dates is September 18, 1988, one year prior to the date 
of the reopening of the disallowed claim.  By regulation, the 
effective date of entitlement to service connection for the 
veteran's shell fragment wound of the back and for his PTSD 
cannot be earlier than September 18, 1988, i.e., one year 
prior to the date of the reopening of the disallowed claim.  
That is the latest potential effective date, and as such, it 
is set by regulation.  Accordingly, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, which were also made 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a).  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the evidence needed to substantiate 
his claims, and also assisted the veteran in obtaining 
evidence in support of his claims.  In the rating decisions, 
the RO explained the requirements for entitlement the 
benefits sought, and summarized the evidence of record to 
support a denial of benefits.  In response to the veteran's 
disagreement with the effective date of the award, the RO set 
forth the rules governing effective dates in an SOC, which 
also contained a review of the evidence and the reasons and 
bases for the determination.  The Board thus finds that 
adequate notice was given to the veteran as to how to 
substantiate his claims.  

The Board also finds that the duty to assist the veteran in 
the development of his claims has been met.  A review of the 
records shows that the RO consistently assisted the veteran 
in requesting any treatment record she referenced in 
connection with his claims.  The veteran has not alluded to 
any medical evidence not already in the file which would 
support his claims.  Thus, the Board finds that VA's duty to 
assist the veteran in this matter has been satisfied.  As the 
Board finds that the veteran has received notice and the 
assistance contemplated by law, adjudication of this appeal, 
without remand to the RO for consideration under this law, 
poses no risk of prejudice to the veteran.  See Bernard, 4 
Vet. App. at 394. 

The VCAA sets forth notice and assistance requirements by 
which the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Additional assistance is 
unnecessary in this case, as the law is dispositive of the 
foregoing issues and no amount of development would assist 
the veteran in the substantiation of such claims.


ORDER

Entitlement to an effective date prior to September 18, 1988, 
for service connection for the residuals of a shell fragment 
wound of the thoracolumbar spine is denied.

Entitlement to an effective date prior to September 18, 1988, 
for service connection for PTSD is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

